Mr. Justice Scott delivered tbe opinion of tbe Court. At tbe June term, 1851, Pike filed bis petition in tbe Pulaski Circuit Court, setting out tbe amount of tbe State and county taxes assessed against bimfor tbat year. Tbat tbe tax-books, witb tbe proper warrant annexed for tbeir collection, were in tbe bands of Danley, as sheriff and collector; tbat, on tbe 26th of July, of tbat 3rear, he bad tendered to the sheriff certain funds, sufficient to pay tbe whole amount, among which were certain Bank notes, issued by tbe Bank of the State of Arkansas, in tbe years 1838 and 1839, amounting to tbe sum of forty-five dollars, which be bad tendered towards the payment of bis State tax, which exceeded tbat amount; that Danley received all tbe funds tendered except tbe Bank notes, which be refused to receive, and would levy, and sell the relator’s property to make tbat amount unless prevented: and as tbe relator bad no other adequate and complete remedy, be prayed for an alternative writ of mandamus. This was issued in pursuance of bis prayer, which Danley returned into Court, admitting tbe truth of the matters recited therein, and for cause of refusal showed tbat be was advised tbat tbe Bank notes in question were not by law receivable for taxes due tbe State of Arkansas, and tbat if be should receive them, and give tbe relator acquittal, be would violate bis duty as sheriff and collector of taxes, and subject himself to grievous loss and penalties. To this a demurrer was interposed by tbe relator, and joined in by tbe respondent, and, upon tbe bearing, the Court ordered a peremptory mandamus, and Danley appealed to this Court. Tbe question of law involved was decided by tbe Supreme Court of tbe United States in tbe case of Woodruff vs. Trapnall, taken, up by writ of error from this Court, and reported in 10 How. R. p. 203. And in accordance witb tbat decision, the judgment of the Court below in the case at bar will be affirmed.